DETAILED ACTION
This action is responsive to claims filed 26 July 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-15 were pending in the previous Office action mailed 26 April 2022.
Claim 9 has been canceled and claims 1-8, and 10-15 have been amended.
Claims 1-8 and 10-15 remain pending for examination.
Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-4 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of certified copies of a translation for Korean Application No. 10-2019-0100007, formerly cited art, Sun et al. (WO 2022/011594, previously cited) and Wang et al. (US 2021/0360603, previously cited) are no longer considered “prior” art. Thus, the rejections of claims 5-6 and 10-13 are overcome. Therefore, the rejection of 26 April 2022 regarding claims 5-6 and 10-13 has been withdrawn. 
Claim Objections
Claims 1, 10, and 14-15 objected to because of the following informalities:
Re Claim 1, line 12 – “determining a positions” should be written as “determining a position[[s]].”
Re Claim 10, line 2 – “a first PSCCH” should be written as “a first Physical Sidelink Control Channel (PSCCH),” and lines 2-3 – “the number of the at least one DMRS symbol” should be written as “the number of s.”
Re Claim 14, line 18 – “determining a positions” should be written as “determining a position[[s]].”
Re Claim 15, line 17 – “determining a positions” should be written as “determining a position[[s]].”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Electric, "Physical layer design for NR V2X sidelink," R1-19024, 3GPP TSG RAN WG1 #97, May 3, 2019, pp. 1-21 (previously made of record, hereinafter Mitsubishi) in view of Suzuki et al. (US 2022/0045816, hereinafter Suzuki).

Re Claim 1, Mitsubishi discloses a method for performing wireless communication by a first device, the method comprising: 
obtaining information regarding positions of demodulation reference signal (DMRS) symbols related to a physical sidelink shared channel (PSSCH) in a slot (Proposal 4 – Observation 14 discloses a network (i.e., a base station (BS)) or in-coverage UE imposing a DMRS pattern (which is understood to dictate DMRS position within the length of a PSSCH slot) to be used for PSSCH DMRS – thus the UE that will use the DMRS pattern must receive the pattern from the BS or in-coverage UE), 
wherein each of the positions of the DMRS symbols is related to a number of the DMRS symbols related to the PSSCH (Proposal 4 discloses supporting time domain patterns with 1, 2, 3, and 4 DMRS per slot with exact positions; Paragraph following Observation 14 discloses Annex A as describing the exact Reference Signal (RS) pattern; and Annex A discloses DMRS configuration wherein for one DMRS - the DMRS is a position 6, for two DMRS – they are at positions 4 and 9; for three DMRS – they are at positions 2, 6, and 10, for four DMRS – they are at 2, 5, 8, and 11 – thus, DMRS position depends on the number of DMRS; Proposal 1 and paragraph following Observation 2 disclose consideration of a PSSCH slot with 12 symbols – thus, the disclosed DMRS positions disclosed in Annex A are referring to symbols – symbols occupied by DMRS are understood to be within the scope of the claimed DMRS symbols) and a length of resources for the PSSCH (Proposal 3 – Proposal 4 disclose the relationship between a maximum number of time-domain DMRS and slot lengths, according to different type of mapping – for one DMRS the slot length for mapping type A is 3 to7 symbols, and for mapping type B is less than 5 symbols, for two DMRS the slot length for mapping type A is 8 to 9 symbols, and for mapping type B is 5 to 7 symbols, and so on – thus, the number of DMRS symbols, PSSCH slot length, and time-domain DMRS pattern for PSSCH are directly related to each other – they are disclosed as depending on each other);
determining a positions of at least one DMRS symbol in a first slot related to a first PSSCH (Proposal 4 – Observation 14 discloses that in an in-coverage or partial-coverage scenario a base station or in-coverage UE may impose the DMRS pattern (indicating DMRS position – see Annex A), or by assessing a channel for clear communication; and § 2.1.3 discloses the UE either having its DMRS pattern set by a BS or in-coverage UE or autonomously deciding the best DMRS pattern to use)
mapping at least one DMRS to the at least one DMRS symbol (§ 2.1.3, Proposal 3 – Observation 14, and Annex A disclose the UE selecting the DMRS pattern as imposed by the network/in-coverage UE or through channel sensing and using type A or type B mapping to map at least one DMRS on the PSSCH slot); and
transmit the at least one DMRS to a second device (§ 2.1.3 discloses the UE transmitting the DMRS on the PSSCH slot).
Mitsubishi may not explicitly disclose:
determining a positions of at least one DMRS symbol in a first slot related to a first PSSCH based on information regarding a number of the at least one DMRS symbol and a length of resources for the first PSSCH.
However, in analogous art, Suzuki discloses:
determining a positions of at least one DMRS symbol in a first slot related to a first PUSCH based on information regarding a number of the at least one DMRS symbol and a length of resources for the first PUSCH (Fig. 7, ¶¶ 86, 90, 113-114, 119, 121, 126, 130-132 disclose a method of supporting single and double symbol DMRS for a Physical Uplink Shared Channel (PUSCH) wherein a UE receives downlink control information from a base station (BS) including an index that the UE uses to determine PUSCH length in symbols (i.e., “a length of resources for the first PUSCH”) (¶ 90) and a number of DMRS symbols (¶113-114 and 119) according to the received index, and the UE either infers DRMS position accordingly, exclusively using either single-symbol DMRS or double-symbol DMRS).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Suzuki to modify Mitsubishi in order to determine DMRS position in a PSSCH slot according to the number of DMRS symbols to be used in the PSSCH slot and the time-domain length of the PSSCH slot according to received control information. One would have been motivated to do this, because DMRS patterns - thus, DMRS pattern determination methods, applicable to PDSCH and PUSCH are also applicable to PSSCH (Mitsubishi § 1 second bullet, § 2.5, and Annex A), and use of control information to ultimately determine the position of the DMRS symbols and using just single-symbol DMRS or just double-symbol DMRS in a PUSCH/PSSCH slot may avoid ambiguity in a system where single-symbol and double-symbol DMRS are allowed (Suzuki ¶ 132).

Re Claim 2, Mitsubishi-Suzuki disclose the method of claim 1.
Mitsubishi further discloses, 
wherein a first DMRS symbol is mapped to a 2nd symbol in the first slot related to the first PSSCH based on the number of the at least one DMRS symbol exceeding a pre-configured threshold (Annex A discloses DMRS configuration with a DMRS at position 2 when there are three or more DMRS).

Re Claim 4, Mitsubishi-Suzuki disclose the method of claim 1.
Mitsubishi further discloses wherein frequency division multiplexing (FDM) is performed on resources related to a first physical sidelink control channel (PSCCH) and resources related to first PSSCH (§ 2.1.1 discloses FDM supports configuration type 1 and up to four orthogonal ports in context of NR DM-RS patterns were designed to support a large number of orthogonal ports).  

Re Claims 14-15, though of varying scope, the limitations of claims 14-15 are substantially similar or identical to those of claim 1, and are rejected under the same reasoning. Additionally, though Mitsubishi may not explicitly disclose the claimed components of claim 14’s first device or claim 15’s device configured to control a first user equipment (UE), these components are old and well-known essential components of all user equipment configured to perform the methods disclosed in Mitsubishi and Suzuki – one or more transceivers, processors and memory. This is evidenced by Suzuki’s disclosure of a UE at Fig. 4 and at ¶¶ 11 and 78 describing a UE comprising a storage medium (memory), processor and transceiver. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Suzuki to modify Mitsubishi in order to provide a UE comprising well-known essential elements such as a storage medium (i.e., memory), a processor and a transceiver. One would have been motivated to do this, because one having ordinary skill in the art would recognize and appreciate that a computer (defined as communicatively connected memory and processor) with means of wireless communication (e.g., via a transceiver) would be necessary for implementing the embodiments disclosed in the prior art of record (Suzuki ¶ 11 and 78).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi-Suzuki as applied to claim 1 above, and further in view of Oppo, "Physical layer design for NR V2X sidelink," R1-1906472, 3GPP TSG RAN WG1 #97, May 3, 2019, pp. 1-14 (previously cited, hereinafter Oppo).

Re Claim 3, Mitsubishi-Suzuki disclose the method of claim 1.
Mitsubishi-Suzuki may not explicitly disclose wherein a 1st symbol in the first slot related to the first PSSCH includes an automatic gain control (AGC) symbol.

However, in analogous art, Oppo discloses wherein a 1st symbol in the first slot related to the first PSSCH includes an automatic gain control (AGC) symbol (§ 2.1, following Proposal 4, discloses automatic gain control at the first symbol followed by DMRS in the second symbol).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Oppo to modify Mitsubishi in order to position DMRS in a second symbol following AGC in a slot for PSSCH. One would have been motivated to do this, because such a format helps improve channel estimation (Oppo § 2.1 ¶ following Proposal 4).
Allowable Subject Matter
Claims 5-8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7-8 are objected to for the same reasons provided in the Non-Final Office action mailed 26 April 2022.
Claims 5-6 and 10-13 were previously rejected as obvious in view of Mitsubishi-Oppo and Wang et al. (US 2021/0360603). However, as described above, Wang does not qualify as prior art under 35 U.S.C. 102(a)(1) or 102(a)(2) as required by 35 U.S.C. 103. 
Further search and consideration has not been found to disclose, alone or in reasonable combination with the prior art of record, the particularly claimed DMRS patterns in combination with all the limitations of the claims at issue, including those limitations inherited from the claims upon which the claims at issue depend.
Therefore, Claims 5-8 and 10-13 are objected for including allowable subject matter but depending on rejected claims. Further, claim 10 also includes other informalities noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/Primary Examiner, Art Unit 2468